Judgment, Supreme Court, Bronx County, rendered April 10, 1978, after a jury trial, convicting defendant of grand larceny in the third degree, affirmed. Proof of guilt on this record was overwhelming at trial. The victim of the mugging by three men unequivocally identified defendant as one of the participants whom she observed in the light of a street lamp when she looked up, having been thrown to the ground. A passerby attracted by her screams opted for the role of "Good Samaritan” rather than remain in isolation and merely be an onlooker to the distress of a fellow citizen. He engaged in hot pursuit of the fleeing trio and lost sight of them for a "split second” as they rounded a corner in their endeavor to escape. He subsequently saw defendant leave his two accomplices and crawl into the bushes in a courtyard. This effort to escape was observed by the "Good Samaritan” in his continuous hot pursuit and he confronted defendant who recognized him as a former schoolmate. Defendant implored his former schoolmate to let him go, but the latter rejected the request and called to the victim who now arrived at the scene of the confrontation. These eyewitness observations, coupled with the swift apprehension of defendant, the contemporaneous on-the-scene identification by the victim, the defendant’s attempt to appeal to his acquaintanceship with the bystander who pursued and apprehended him, all point unerringly to defendant’s guilt. Indeed, even defendant’s defense that he was merely walking home from a store where he bought bananas when he heard shots and jumped into the bushes to avoid involvement, circumstantially aided the People’s case in that the victim testified that one of her assailants dropped *543bananas at the scene of the robbery which her young child picked up. The dissent’s view insofar as it predicates reversal on improper bolstering of testimony, citing People v Trowbridge (305 NY 471), is not compelling because on this record the error was harmless (see People v Burgess, 66 AD2d 667). Further, although the dissenters acknowledge that defense counsel, confronted with a very strong case by the People, chose to engage in blatant improper conduct aimed at eliciting error, a mistrial, or as here, a claimed deprivation of a fair trial, rewards such conduct because the prosecutor while initially impervious to such tactics, lost his "cool” and endeavored to retort in kind. We have read the entire trial transcript and are satisfied that although such improper conduct was engaged in, and although' it pervaded much of the trial, it did not reach that critical all-pervasive level so as to render the trial a mockery or a farce and deprive the defendant of his right to a fair trial. No trial is perfect. Where, as here, there is overwhelming proof of guilt, where cautionary instructions were repeatedly given by the trial court, where the defense counsel was not only abusive, but initially engaged in such conduct "baiting” the prosecutor who, unfortunately, did not continue to refuse to engage in similar conduct, justice and common sense require that we conclude that the prosecutor’s conduct did not rise to the necessary level of egregious conduct as to deprive defendant of a fair trial (see People v Johnson, 47 NY2d 785, 787; People v Arce, 42 NY2d 179, 189-191; cf. People v Alicea, 37 NY2d 601). The record further discloses in terms of time span, requests and inquiry by the jury and related incidentals a conscientious and serious deliverative process by the jury after the case was submitted to them. These latter circumstances relevant to the jury deliberation are strongly indicative that the jury was not swayed by the improper conduct of counsel occurring from time to time, but under the court’s guidance essayed to responsibly fulfill this obligation of citizenship. Concur—Sullivan, J. P., Ross and Lupiano, JJ.; Silverman and Bloom, JJ., dissent in separate memoranda as follows.